Exhibit 99.4 People’s Republic of China Mining Licence (Copy) No. 5201023052207 Authorised Mining Representative: Guizhou Yufeng Melt Co., Ltd Coordiantes of the Mining Area: Location: Dashan Village Zhazuo Town Xiuwen County No.X CoordianteY Coordiante Name of the Mine: Limestone Mine of Guizhou Yufeng Melt Co., Ltd Type of Company: Limited Liabilty Company Tpye of Mining: Limestone for Construction Use Method of Mining: Open Air Production Scale: 150,000 tons/year Area of the Mine: 0.0194 sq km Mining Depth: From 1,400 m to 1,280 m, with totally 4 inflexions Date of Expriry: Sep, 2005 to Sep, 2023 Date: Sep 8, 2005
